                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


LOUIS ABRUZZO, et al,

          Plaintiff,

v.                                                                   No. 18-cv-00922 JCH/SCY

VICTOR KEARNEY, et al,

          Defendants.

                                    ORDER TRANSFERRING CASE
                                     TO BANKRUPTCY COURT

          Before the Court is Victor Kearney’s Notice of Removal (Doc. 1). Kearney removed three

state court matters related to the Chapter 11 Plan of Reorganization filed in his bankruptcy case.

Doc. 1 at 3-4; Doc. 1-2 at 2. Having sua sponte reviewed jurisdictional matters, the Court finds

the removed actions are “related to” Kearney’s pending bankruptcy for purposes of 28 U.S.C. §

1334(b). The Court will therefore transfer the removed actions to Bankruptcy Court pursuant to

its blanket referral of all § 1334 jurisdiction.

I. Background1

          Kearney is the beneficiary of a trust established by the Abruzzo family. Doc. 1 at 1. In

2013, he sued the Abruzzos in New Mexico’s Second Judicial District Court. Id. Kearney

alleged, inter alia, that the Abruzzos breached their fiduciary duties. Id. The Abruzzos asserted

identical counterclaims, as Kearney was then a co-trustee. Id. Two years later, the state court

entered a directed verdict in favor of the Abruzzos on Kearney’s claims. Id. at 2. The Abruzzos

then amended their counterclaims, which had not yet been addressed. Id. Following a bench trial

in 2017, the state court concluded Kearney breached his fiduciary duties. The state court then set

1
    For the limited purposes of this order, the Court accepts the facts set forth in Kearney’s notice of removal.
an evidentiary hearing to appoint a new successor trustee, as the Abruzzos and Kearney had all

resigned as trustees. Id.

       On September 1, 2017 - before a new trustee was appointed - Kearney filed a Chapter 11

bankruptcy petition. Doc. 1 at 3. The United States Trustee appointed an Unsecured Creditors

Committee (UCC).       Id.   The UCC proposed a Chapter 11 Plan of Reorganization, which

contemplates a complex series of payments and stock transfers. Id. To effectuate the plan, the

parties would return to state court to obtain approval of a stock redemption, a trust payment, and an

IRS payment. Id. Together, the stock redemption, trust payment, and IRS payment will be

referred to as the “Three Actions.” Id. By an Order entered September 4, 2018, the Bankruptcy

Court modified the automatic stay pursuant to 11 U.S.C. § 362 to allow the parties to return to state

court to pursue the Three Actions. Id. The Bankruptcy Court entered a supplemental order on

September 18, 2018, which further defined the stay modification. Id.

       The state court set a hearing on the Three Actions for October 3, 2018. Doc. 1 at 3. On

October 2, 2018, Kearney removed the Three Actions to Federal District Court. Doc. 1. He

invokes federal jurisdiction pursuant to four statutes: 28 U.S.C. § 1332 (diversity jurisdiction ); 28

U.S.C. § 1334 (bankruptcy jurisdiction); 28 U.S.C. § 1441 (removal to District Court); and 28

U.S.C. § 1452 (removal to Bankruptcy Court). Based on these discrepancies, the Court elected to

review the matter sua sponte to determine whether the case is properly before the District or

Bankruptcy Court.

II. Discussion

       The District Court has jurisdiction over bankruptcy cases and all civil proceedings “arising

in” or “related to” a bankruptcy case. 28 U.S.C. § 1334. By its terms, § 1334 does not confer

jurisdiction on the Bankruptcy Court. Bankruptcy judges get involved by virtue of 28 U.S.C. §§

                                                  2
157 and 151. Section 157 allows the District Court to refer the exercise of its § 1334 bankruptcy

jurisdiction to the Bankruptcy Court through a blanket referral order. This Court’s blanket order

provides:

        IT IS ORDERED that all cases under Title 11 [the Bankruptcy Code] and all proceedings
        arising under Title 11 or arising in or related to a case under Title 11 are referred to the
        bankruptcy judges for the district to the extent permitted by law.

See Administrative Order No. 84-0324.       Thus, all bankruptcy related filings should automatically

be handled by the Bankruptcy Court, which adjudicates the cases and makes dispositive rulings as

“a unit of the [D]istrict [C]ourt.” 28 U.S.C. § 151.      If a party would like the District Court to

exercise its § 1334 jurisdiction in a particular case, they must file a motion to withdraw the

automatic reference. See 28 U.S.C. § 157(d) (“The district court may withdraw, in whole or in

part, any case or proceeding referred under this section, on its own motion or on timely motion of

any party, for cause shown.”). Unless and until the reference is withdrawn, District Courts do not

get involved in bankruptcy matters.

        With respect to removed actions that are “related to” a bankruptcy proceeding, the custom

in this district has always been for the Bankruptcy Court to handle remand motions and questions

relating to its own jurisdiction.   See, e.g., In re Herrera, 472 B.R. 839, 851 (Bankr. D.N.M. 2012)

(“the phrase ‘removed to the bankruptcy court’ is shorthand for the process which requires removal

of an action to the … District Court pursuant to 28 U.S.C. § 1452(a) and then an automatic referral

… to the … Bankruptcy Court pursuant to the district’s standing order of referral”). The Tenth

Circuit has implicitly recognized this custom on several occasions. See In re Thomas, 2009 WL

3241288 (10th Cir. Oct. 9, 2009) (holding that if a bankruptcy court remands a removed action to

state court, the bankruptcy court has inherent authority to impose sanctions); Lundahl v. Fireman’s

Fund Ins. Co., 2005 WL 984490 (10th Cir. April 28, 2005) (Pursuant to Section 1452, a bankruptcy

                                                  3
court’s final order remanding a removed case is not reviewable); In re LMS Holding Company,

2000 WL 177419 (10th Cir. Feb. 16, 2000) (affirming bankruptcy court’s final judgment after

denying motion to remand removed state court case). The custom is also consistent with the

Federal Rules of Bankruptcy Procedure, which require a notice of removal under Section 1452 to

be filed with the Bankruptcy Clerk. See Fed. R. Bankr. P. 9027(a) (“A notice of removal shall be

filed with the clerk for the district and division within which is located the state or federal court

where the civil action is pending.”); Fed. R. Bankr. P. 9001 (for purposes of the Bankruptcy Rules,

“‘Clerk’ means bankruptcy clerk, if one has been appointed….”).2

          Here, Kearney’s notice of removal explicitly concedes the Three Actions are “related to a

case under Title 11.” Doc. 1 at 12. He notes “the [state court] actions are the linchpin of the

[Unsecured Creditor's] [bankruptcy] plan, providing the sole source of funding for payment of

claims against the [bankruptcy] estate.” Id. Kearney also concedes the case is removable under

the bankruptcy removal statute, 28 U.S.C. § 1452, even though he elected to remove the case to

District Court. Further, even if diversity jurisdiction exists – such that the matter is properly

before a federal court – bankruptcy matters belong in the bankruptcy “unit of the [D]istrict

[C]ourt.” 28 U.S.C. § 151.3

          For these reasons, the Court finds that jurisdiction over the removed Three Actions has been

referred to the Bankruptcy Court, and the Court will transfer this case to Bankruptcy Court




2
    Lana Merewether has been appointed as the Clerk of the Bankruptcy Court.
3
  Indeed, it is quite common for diverse citizens to appear in bankruptcy cases, as out-of-state creditors must
file claims and adversary proceedings, and otherwise intervene to protect their rights. Thus, the presence of
diverse citizens in a bankruptcy case does not negate the blanket referral or otherwise require a District
Judge to preside over bankruptcy matters.

                                                      4
pursuant to its blanket referral order. If either party wishes for the District Court to exercise

jurisdiction over the removed case, they must file a motion to withdraw the reference.

       IT IS THEREFORE ORDERED that the Clerk shall TRANSFER this removed action to

the Bankruptcy Court pursuant to the blanket order of referral.




                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                5
